Citation Nr: 0509806	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  96-41 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
evaluated as 10 percent disabling from 10 percent disabling 
from September 14, 1994, to July 18, 1995, and as 20 percent 
disabling from July 19, 1995, to March 17, 2000.


REPRESENTATION

Appellant represented by:	Barbara Scott Girard, Attorney


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran served on active duty from August 1974 to March 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C., which increased the evaluation for the 
veteran's lumbosacral strain to 10 percent, effective 
September 14, 1994.  In an August 1995 rating decision, the 
RO increased the evaluation for the lumbosacral strain to 20 
percent, effective July 19, 1995.  In a June 2000 rating 
decision, the Huntington, West Virginia RO increased the 
evaluation for lumbosacral strain to 40 percent, effective 
March 18, 2000.  The Board notes that jurisdiction over the 
veteran's claims folder was subsequently transferred to the 
Baltimore, Maryland RO.

When the veteran's case was before the Board in June 2003, 
the Board determined that the evaluations as stated above 
were appropriate.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans' Claims 
(Court).

In December 2000 the Court granted a Joint Motion by the 
parties to remand the appeal, vacating in part the Board's 
decision and remanding for additional proceedings.  The Court 
acknowledged that the parties did not wish to disturb the 
Board's decision pertaining to the 40 percent disability 
evaluation for lumbosacral strain, effective March 18, 2000.  
The Joint Motion specifically requested that the ratings for 
the periods from September 1994 to March 2000 be the subjects 
of the Court's remand.  Accordingly, the Board has styled the 
issues as reflected above.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development with respect to the veteran's claim have been 
completed.  

2.  For the period from September 14, 1994, to July 18, 1995, 
lumbosacral strain is manifested by complaints of pain, with 
objective evidence of limitation of motion with 
characteristic pain on motion.

3.  For the period from July 19, 1995, to March 17, 2000, 
lumbosacral strain is manifested by complaints of pain, with 
objective evidence of muscle spasm and loss of lateral spine 
motion.


CONCLUSIONS OF LAW

1.  For the period from September 14, 1994, to July 18, 1995, 
the criteria for a disability rating in excess of 10 percent 
for lumbosacral strain were not met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.321, 3.326(a), 4.1-4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a Diagnostic Code 5295 (2002).

2.  For the period from July 19, 1995, to March 17, 2000, the 
criteria for a disability rating in excess of 20 percent for 
lumbosacral strain were not met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.321, 3.326(a), 4.1-4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a Diagnostic Code 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 because an initial 
AOJ adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

In the present case, the veteran's claim was received in 
September 1994, well before the enactment of the VCAA.  

At the outset of the veteran's claim, he was informed of the 
evidence necessary to substantiate it.  A Statement of the 
Case, issued in February 1996, provided notice to the veteran 
of the evidence necessary to support his claim of entitlement 
to service connection for a left thigh disorder.  
Supplemental statements of the case dated in April 1997, 
August 1997, May 1998, August 1999, and January 2003 also 
provided notice to the veteran of the evidence of record 
regarding his claim and why this evidence was insufficient to 
award the benefit sought.

Moreover, letters dated in January 2000, June 2000, October 
2001, August 2002 and October 2003 also instructed veteran 
regarding the evidence necessary to substantiate his claim 
and requested that he identify evidence supportive of the 
claim.  

The Board's June 2003 decision also provided guidance 
pertaining to the evidence and information necessary to 
substantiate the claim.  

In sum, the veteran's claim has been developed in compliance 
with the notice requirements of the VCAA and the implementing 
regulations.  

In addition, pertinent treatment records have been obtained.  
Neither the veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

Factual Background

Based on the service medical records and post-service VA 
examination, the RO, in a rating decision dated in September 
1981, granted service connection for lumbosacral strain, 
assigning the disability a noncompensable rating, effective 
from March 15, 1981, the day following the veteran's 
separation from active duty service.

Private outpatient treatment reports for May and August 1994 
show treatment for complaints of chronic low back pain.  
Tenderness of the low back was noted.

During VA general medical examination in November 1994, the 
veteran complained of low back pain.  Examination revealed no 
tenderness over the spine, no atrophy or sensory deficit in 
the lower extremities.  The spine was not tender.  Range of 
motion testing of the lumbosacral spine revealed flexion to 
110 degrees; extension to 30 degrees; and lateral flexion, 
bilaterally, to 20 degrees.  The examiner did not indicate 
whether there was pain on range of motion testing.  X-rays 
showed normal lumbosacral spine.  The diagnosis was 
lumbosacral strain, chronic in nature.

The report of a private MRI of the lumbar spine, dated in 
July 1995, shows the veteran had left central T11-12 disc 
herniation impinging upon the conus medullaris.  There was no 
evidence for disc bulge or herniation within the lumbar spine 
proper.  The nerve roots exited the neural foramina intact at 
all levels; the facet joints were well preserved; there was 
no evidence for spinal stenosis; and the soft tissues were 
unremarkable.

A September 1995 VA consultation sheet indicates that the 
veteran's lumbosacral strain was improving on Motrin and 
Paraflex.

In a September 1995 statement, the veteran's fiancé discussed 
her observation of the veteran's back disability.  She 
indicated that the disability affected their sex life.  She 
noted that the veteran took his prescribed medications and 
used hot baths, massages and heating pads to treat his back.  

VA outpatient treatment records reflect that in November 
1995, physical therapy for the back was recommended.  The 
veteran was seen in physical therapy in November 1995, but 
failed to report for subsequent appointments and was 
discharged from the physical therapy service.

A January 1996 VA disability certificate indicates that as of 
January 3, 1996, the veteran was under the care of the 
orthopedic surgery service, and that he could return to full 
duty on January 8, 1996.  In October 1996, there was some 
loss of motion in the low back, and a physical therapy 
evaluation noted pain in the extreme range of trunk flexion 
in the lumbar area.  Palpation was negative.  

Copies of leave requests submitted by the veteran show that 
he took sick leave on various occasions in 1995 and 1996 due 
to back problems.

VA outpatient treatment records dated in June 1997, recorded 
the veteran's complaints of low back pain; objectively, no 
back tenderness or spasm were noted.  In August 1997, he was 
noted to have chronic low back pain.  

A.U., M.D. noted in December 1997, that the veteran 
complained of back pain and examination revealed back muscle 
spasms.  

VA treatment reports January and February 1998 show that his 
back condition was slowly but steadily improving.  

A VA orthopedic examination report dated in February 1998 
indicates that the veteran worked as a postal clerk 
supervisor.  He complained of mid to low back pain. The pain 
was constant.  He appeared to have a normal gait.  On 
examination, there was tenderness over the midline of the 
thoracic spine area.  No postural abnormalities or fixed 
deformities were noted.  Musculature was symmetrical with no 
muscle spasm.  Range of motion of the lumbar spine revealed 
flexion to 70 degrees; extension to 20 degrees, bilaterally; 
flexion to 20 degrees, bilaterally; and right rotation to 40 
degrees, left rotation to 50 degrees.  Pain was noted during 
right lateral flexion and forward flexion.  However, the 
examiner did not note pain in any other planes of motion.  
The examination report does not discuss the presence of 
fatigability or incoordination on use.  No neurological 
deficit was found.  X-rays of the lumbar spine revealed no 
gross abnormality.  The diagnoses were lumbosacral strain and 
herniated nucleus pulpous, T11 and T12.

A March 1998 treatment record from A.U., M.D. indicates the 
veteran was involved in motor vehicle accident that may have 
aggravated his back condition.  However, private physical 
therapy reports dated in March 1998 also note that his back 
condition was steadily improving.

A VA orthopedic examination report, dated in March 2000, 
reflects the veteran worked as a manager in a post office and 
that he had a back brace.  He complained of low back pain 
since the 1970's.  He had not had back surgery.  The pain 
went across the spine, and down the legs, with numbness and 
tingling in the legs.  Examination showed some thoracic spine 
kyphosis.  Lumbar spine showed a lot of pain in the 
paraspinal area, with some spasm.  Range of motion of the 
lumbar spine revealed flexion to 40 degrees, active, to 50 
degrees, passive, with a lot of pain; backward flexion to 5 
degrees, active, and to 10 degrees, passive, with a lot of 
pain; rotation to 15 degrees, bilaterally, with less pain; 
and lateral flexion to 20 degrees, bilaterally, also with 
less pain.  The spine had very poor coordination, with a lot 
of fatigue and weakness.  He walked with his back bent, as he 
could not straighten up, but he did not have a fixed 
deformity.  The muscles of the back were very tender. X-rays 
revealed hyperlordosis and L5-S1 facet arthropathy and T11 to 
T12 degenerative joint disease.
Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1, Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran. 38 C.F.R. § 4.3.

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1995).

In the veteran's case, his lumbosacral strain with herniated 
disc T11-12 is rated under disorders of the musculoskeletal 
system, specifically 38 C.F.R. § 4.71a, Diagnostic Code 5295.  
Under Diagnostic Code 5295, lumbosacral strain with 
characteristic pain on motion warrants a 10 percent rating.  
Lumbosacral strain with muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in a 
standing position warrants a 20 percent rating.  A 40 percent 
rating requires severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space,, or some of the above, with abnormal mobility on 
forced motion.  The 40 percent rating is the maximum rating 
under Diagnostic Code 5295.

For the period from September 14, 1994, the date of receipt 
of the veteran's claim for a compensable rating for 
lumbosacral strain, to July 18, 1995, the Board concludes 
that a 10 percent rating is entirely appropriate.  The 
evidence of record pertaining to that period includes private 
treatment records indicating tenderness of the back.  At the 
time of his November 1994 VA examination, there was some 
limitation of motion.  The examination report does not 
indicate that there was muscle spasm on forward bending or 
loss of lateral spine motion, which would warrant a 20 
percent rating.  X-rays revealed a normal lumbosacral spine.  
This is the only medical evidence  pertaining to the period 
from September 14, 1994, to July 18, 1995.  This evidence 
does not directly address functional loss due to limited or 
excess movement, pain, weakness, excess fatigability or 
incoordination.  Accordingly, based upon the evidence of 
record for the period in question, the Board finds that a 
rating higher than the currently assigned 10 percent is not 
available.

For the period from July 19, 1995, the date of the MRI 
showing T11-T12 central disc herniation impinging on the 
conus medullaris, with no medical evidence of disc bulge or 
herniation in the lumbar spine; intact neural foramina at all 
levels; well preserved facet joints; no evidence of spinal 
stenosis; and unremarkable vertebral bodies surrounding the 
soft tissues, the Board concludes that a 20 percent rating is 
appropriate.  In this regard, the Board notes that the 
medical evidence for the period from July 19, 1995, to March 
17, 2000, demonstrates only slight limitation of motion of 
the lumbar spine, with pain, and muscle spasm.  Specifically, 
VA treatment records reveal that the veteran briefly 
underwent physical therapy, and that there was some loss of 
motion in the low back.  A private physician noted muscle 
spasm in the low back in December 1997.  The February 1998 VA 
examiner noted some low back pain with right lateral flexion 
and forward flexion, but did not indicate that pain was 
present in other planes of motion.  While the veteran 
complained of low back pain, examinations did not reveal 
muscle spasm.  Private physical therapy records dated in 
March 1998 indicate that the veteran's back was steadily 
improving.  At no time did the evidence demonstrate severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldwaite's sign, marked limitation 
of forward bending with osteo-arthritic changes, to warrant 
the next higher rating, which is the maximum, 40 percent 
rating.  Moreover, the medical evidence pertaining to this 
period does not address functional loss due to limited or 
excess movement, pain, weakness, excess fatigability or 
incoordination.  The Board therefore finds, that for the 
period in question, the currently assigned 20 percent 
evaluation is correct.

The Board observes that it was not until the veteran 
underwent his VA orthopedic evaluation examination in March 
2000 that the medical evidence confirmed worsening of his 
back disability, although he was still able to maintain full-
time employment as a postal supervisor.  He was walking with 
his back bent and he had a back brace.  There was moderate 
limitation of motion of the back, with pain on motion.  An 
MRI taken in December 2001 revealed moderately broad left 
T11-12 disc herniation and mild degenerative changes of the 
lumbar spine.  By January 2003, VA outpatient treatment 
reports show pain on forward flexion, and loss of lateral 
motion, with overall moderate limitation of motion.  At the 
time, he was still working.   

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there is a specific diagnostic code 
to evaluate the veteran's lumbosacral strain, consideration 
of other diagnostic codes for evaluating the disability does 
not appear appropriate.  See 38 C.F.R. § 4.20 (permitting 
evaluation, by analogy, where the rating schedule does not 
provide a specific diagnostic code to rate the disability).  
See Butts v. Brown, 5 Vet. App. 532, 539 (1993).  However, 
even if such consideration were appropriate, in the absence 
of medical evidence of fracture vertebra, ankylosis of the 
spine, or pronounced intervertebral disc syndrome, there is 
no basis for assignment of a higher evaluation under 
Diagnostic Codes 5285, 5286, 5289, or 5293, respectively.

Additionally, the Board notes that there is no indication 
that the schedular criteria are inadequate to evaluate the 
veteran's lumbosacral strain at any stage under 
consideration.  It should be remembered that, generally, the 
degrees of disability specified under the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.2.  In this regard, the Board notes that the medical 
evidence reflects that the veteran has not undergone 
prolonged hospitalization for his lumbosacral strain or that 
the disability has caused marked interference with employment 
as to render impractical the application of the regular 
schedular standards.  Under the circumstances, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

For the period from September 14, 1994, to July 18, 1995, a 
rating in excess of 10 percent for lumbosacral strain is 
denied.

For the period from July 19, 1995, to March 17, 2000, a 
rating in excess of 20 percent for lumbosacral strain is 
denied.




	                        
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


